Citation Nr: 1118159	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  04-22 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  The Veteran had active service from November 1947 to November 1951.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2003 by the Department of Veterans Affairs (VA) Montgomery, Alabama, Regional Office (RO).

The Board denied the Veteran's service connection claims for tinnitus and hypertension in a decision dated May 2008 on the grounds that neither disability was incurred in or aggravated by the Veteran's period of active military service.  The Board also denied the Veteran's hypertension claim on a presumptive basis.  The Veteran subsequently appealed this denial to the United States Court of Appeals for Veterans Claims (Court), which in a December 15, 2010 memorandum decision, set aside the Board's May 2008 decision and remanded the Veteran's service connection claims for tinnitus and hypertension for the additional evidentiary development directed below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his currently diagnosed tinnitus and hypertension are related to his period of active military service.  In particular, the Veteran alleges in-service noise exposure as a member of the "Sea Bees."  Although the Board concedes that the Veteran was exposed to noise in service given his military duties, the Veteran also reported having a post-service occupational history as a miner for 37 years during which time he wore hearing protection when it was provided.  He was also a recreational hunter and wore no hearing protection.  See December 2009 VA C&P examination report. 
The Veteran's service treatment records (STRs) are not of record and previous attempts to obtain them have been unsuccessful thus far.  However, the Court determined that VA failed in its duty to notify the Veteran pursuant to 38 C.F.R.§ 3.159(e) and to comply with enhanced duty to assist provisions when STRs are unavailable.  On remand, therefore, the RO should again attempt to obtain a complete copy of the Veteran's STRs.  Additionally, the RO/AMC should ensure compliance with the enhanced duty to assist provisions set forth in the VBA Adjudication Manual, M21-1MR.  Particular attention is directed to those provisions pertaining to general information on service records, service record migration, and alternative sources of service records and special situations.  VBA Adjudication Manual, M21-1MR. III.iii.2.B.13.a-b, e; see also, Washington v. Nicholson, 19 Vet. App. 362 (2005).  In addition, the Court noted that VA had not initiated a search through the Joint Services Records Research Center (JSRRC) or the National Archives Records Administration (NARA).  See Memorandum Decision, p. 5.  If these records cannot be obtained or do not exist, information to that effect should be included in the claims file and the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2010).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  However, where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2 (2010).

The Veteran in this case was afforded VA examinations in connection with his tinnitus and hypertension claims.  See VA C&P examination reports dated May 2003 and December 2009.  VA examiners in May 2003 diagnosed the Veteran as having tinnitus and hypertension, but neither examiner provided an opinion regarding the etiology of these disabilities or their relationship to service, if any.  Additionally, the December 2009 VA examiner was unable to provide an opinion about the etiology of the Veteran's tinnitus without resorting to speculation.  Accordingly, the Veteran should be afforded new VA examinations to address these issues.     

The Veteran should also be contacted and asked to identify any and all VA and non-VA sources of treatment for his tinnitus and hypertension that are not already of record.  The Court also requested that the Board assist the Veteran in clarifying his contentions regarding the onset of his tinnitus.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify any and all VA and non-VA sources of treatment for his tinnitus and hypertension that are not already of record.  In particular, the Veteran should provide, or authorize VA to obtain, any such pertinent private records, which are not already of record.  All efforts to obtain these records should be fully documented.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).  The Veteran must also be asked to provide the approximate date and circumstances of the onset of his tinnitus.

2.  Contact all appropriate service departments, and/or Federal agencies to obtain a complete copy of any and all service treatment records from the Veteran's period of active Naval service (i.e., November 1947 to November 1951).  All efforts to obtain these records should be fully documented.  If this search is unsuccessful, ensure compliance with the enhanced duty to assist provisions set forth in the VBA Adjudication Manual, M21-1MR.  Particular attention is directed to those provisions pertaining to general information on service records, service record migration, and alternative sources of service records and special situations.  VBA Adjudication Manual, M21-1MR. III.iii.2.B.13.a-b, e; see also, Washington v. Nicholson, 19 Vet. App. 362 (2005).  Facilities that should be contacted include, but are not limited to, the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Joint Services Records Research Center (JSRRC) and the National Archives Records Administration (NARA).  See Memorandum Decision, p. 5.  If it is concluded that it is reasonably certain the records do not exist or further efforts to obtain them would be futile, provide notice to the Veteran pursuant to 38 C.F.R. § 3.159(e)(1) (2010).

3.  After all of the above development is completed, schedule the Veteran for a VA examination to ascertain the nature and etiology of his currently diagnosed tinnitus and its relationship to service and his service-connected hearing loss, if any.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

In particular, the examiner is asked to express an opinion as to whether the currently diagnosed tinnitus at least as likely as not (i.e., 50 percent or greater possibility) originated in or is related to the Veteran's period of active service, to include his in-service noise exposure as a member of the "Sea Bees."  The examiner should consider the Veteran's complaints of continuity of symptoms since discharge from service, if any.  The examiner should comment on whether tinnitus is related to his service-connected hearing loss disability.  The examiner must provide a complete rationale for any stated opinion.

4.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of his currently diagnosed hypertension and its relationship to service, if any.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

In particular, the examiner is asked to express an opinion as to whether the currently diagnosed hypertension is at least as likely as not (i.e., 50 percent or greater possibility) manifested in service or within one year after discharge from service.  If not, the examiner is asked to express an opinion as to whether the currently diagnosed hypertension is at least as likely as not related to the Veteran's period of active service.  The examiner should consider the Veteran's complaints of continuity of symptoms since discharge from service, if any.  The examiner must provide a complete rationale for any stated opinion.

5.  After the requested examinations have been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  The examination reports should be returned to the examiners if they are deficient in any manner.

6.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


